Order affirmed, with costs, in the following memorandum: The State Liquor Authority Hearing Officer should have permitted petitioner’s counsel to examine the statements made by Trooper Smith, when that witness took the stand, for purposes of cross-examination, there being no indication that they contained matter that must be kept confidential or that their disclosure would be inimical to the public interest. In view of the proof adduced, however, the error committed must be deemed harmless.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.